                           Case 6:20-bk-02725-LVV         Doc 12      Filed 09/18/20        Page 1 of 2
[Dntchrg] [District Notice of Hearing]
                                          UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                  ORLANDO DIVISION



In re:                                                                           Case No. 6:20−bk−02725−LVV
                                                                                 Chapter 7

Joseph Edward Hudick




________Debtor*________/

                                    NOTICE OF HEARING ON REAFFIRMATION AGREEMENT


               NOTICE IS GIVEN THAT:

           1. A hearing in this case will be held on October 27, 2020, at 10:15 AM in Courtroom 6C, 6th Floor,
           George C. Young Courthouse, 400 West Washington Street, Orlando, FL 32801 on the following
           matter:

             Reaffirmation Agreement with Wells Fargo Bank, N.A.. re: 128 PINECREST DRIVE,
           SANFORD, FL 32773 (Document No. 11)

           2. The Court may continue this matter upon announcement made in open court without further notice.

           3. Any party opposing the relief sought at this hearing must appear at the hearing or any objections or
           defenses may be deemed waived.

           4. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones
           and, except in Orlando, computers into the Courthouse absent a specific order of authorization issued
           beforehand by the presiding judge, a valid Florida Bar identification card, or pro hac vice order.
           Please take notice that as an additional security measure a photo ID is required for entry into the
           Courthouse.

           5. Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until further
           notice, Judges in all Divisions will conduct all hearings by telephone. Parties should arrange a
           telephonic appearance through Court Call (866−582−6878).




                                                 FOR THE COURT
           Dated: September 18, 2020             Sheryl L. Loesch , Clerk of Court
                                                 George C. Young Federal Courthouse
                                                 400 West Washington Street
                                                 Suite 5100
                                                 Orlando, FL 32801


           The Clerk's office is directed to serve a copy of this notice on interested parties.
           Case 6:20-bk-02725-LVV             Doc 12      Filed 09/18/20       Page 2 of 2


*All references to "Debtor" shall include and refer to both debtors in a case filed jointly by two
individuals.
